DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 55, 58-60, 64, 68, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Kubic et al. (US 2010/0205856) in view of Matsushita et al. (US 2013/0237618).
Regarding claim 55, Kubic et al. discloses a plant for preparing methanol by reaction of carbon dioxide with hydrogen (see FIG. 21A-21B; paragraphs [0070]), the plant comprising:
a reactor unit (i.e., a ‘Methanol Converter’; FIG. 21A) connected to a feed of a gas mixture consisting essentially of carbon dioxide and hydrogen (i.e., a compressor exit stream M3 containing hydrogen C15 from a CO2 capture process, carbon dioxide C24 from a CO2 capture process, and hydrogen H13 from a steam electrolysis process), the reactor unit configured to synthesize methanol from the gas mixture;
 M5, M6, M7, M8, M9; see FIG. 21A-21B), the first separation apparatus configured to separate off volatile and/or liquid constituents from a methanol-containing product stream; and
a second separation apparatus (i.e., a ‘Methanol Distillation’ apparatus including a ‘Condenser Drum’ and a ‘Reboiler’; see FIG. 21B) located downstream of the first separation apparatus (i.e., by way of crude methanol stream M13 and methanol distillation feed M20), the second separation apparatus configured to separate off volatile constituents (i.e., noncondensibles M22) and water M23 by distillation.
Kubic et al. fails to disclose a first return conduit connected to the second separation apparatus (i.e., the ‘Methanol Distillation’ apparatus; FIG. 21B) for at least partial recirculation of a gas stream to a region upstream of the reactor unit (i.e., upstream of the ‘Methanol Converter’; FIG. 21A); wherein the gas stream is recirculated via the first return conduit to the reactor unit free of treatment between the second separation apparatus to the reactor unit.
Matsushita et al. discloses a plant (see FIG. 1; paragraphs [0084]-[0087]) for preparing methanol by reaction of carbon dioxide with hydrogen, the plant comprising:
a reactor unit (i.e., reactor 5) connected to a feed of a gas mixture consisting essentially of carbon dioxide and hydrogen (i.e., a feed b comprising a mixture of carbon dioxide from a carbon dioxide purification device 1 and hydrogen from a hydrogen purification device 2), the reactor unit 5 configured to synthesize methanol from the gas mixture (i.e., “In the reactor 5, hydrogen and carbon dioxide are reacted with each other to form a gaseous reaction mixture containing methanol,” see paragraph [0084]; see also paragraphs [0040]-[0041]);
7,8) located downstream of the reactor unit 5, the first separation apparatus configured to separate off volatile and/or liquid constituents from a methanol-containing product stream (see paragraphs [0076]-[0077]); and
	a second separation apparatus located downstream of the first separation apparatus, the second separation apparatus configured to separate off volatile constituents and water (i.e., further separation apparatus (not shown), such as distillation apparatus for separating dissolved gases and dehydrating the mixture of methanol and water obtained from the gas-liquid separators 7,8; see paragraphs [0037]-[0038], [0085]).
	Specifically, Matsushita et al. (at paragraph [0085]; with emphasis) discloses,
“Although not illustrated in FIG. 1, the liquid mixture withdrawn from the gas liquid separators 7 and 8 may be appropriately treated so as to separate components such as carbon dioxide dissolved in the liquid mixture.  In such a case, the separated gas may be discharged from the system or may be returned to the reaction circulation system.”
	Matsushita (at paragraph [0084]; with emphasis) further discloses,
“The mixture is pressurized to an appropriate pressure with a booster compressor 3, heated to an appropriate temperature with a heater 4, and fed to a reaction circulation system. The material mixture gas that has entered the reaction circulation system is led to a reactor 5 and is subjected to a methanol synthesis reaction.” 
Matsushita et al. therefore discloses a first return conduit connected to the second separation apparatus for at least partial recirculation of a gas stream separated off in the second separation apparatus to a region upstream of the reactor unit (i.e., a conduit, not shown, which enables the disclosed separated gas to be “returned to the reaction circulation 5, instead of being discharged from the system), wherein the gas stream from the second separation apparatus is recirculated via the first return conduit to the reactor unit free of treatment between the second separation apparatus to the reactor unit (no treatment apparatus for the separated gas is disclosed).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a first return conduit connected to the second separation apparatus for at least partial recirculation of a gas stream to a region upstream of the reactor unit, wherein the gas stream is recirculated via the first return conduit to the reactor unit free of treatment between the second separation apparatus to the reactor unit, in the plant of Kubic et al. because, instead of purging all of the gas separated off in the second separation apparatus, the first return conduit would enable at least a portion of the gas to be returned to the reactor unit for further reaction to methanol, if desired, and thereby reduce the emission of greenhouse gases to the atmosphere, as taught by Matsushita et al. (see, e.g., paragraphs [0004],[0085]).
Regarding claim 58, Kubic et al. discloses an electrolysis apparatus configured to produce hydrogen from water (i.e., ‘Hydrogen from Steam Electrolysis’ stream H13, see FIG. 21A; see also ‘Electrolytic Cell’ of a hydrogen producing step 600 in FIG. 19A-19B and paragraphs [0067]-[0068]; steam is water in vapor form, which meets the claim limitation); and means (i.e., feed conduits) for feeding the hydrogen produced by way of the electrolysis apparatus (i.e., the hydrogen stream H13) to the reactor unit (i.e., the ‘Methanol Converter’; FIG. 21A) for the synthesis of methanol.  Kubic et al. also discloses that the electrolysis apparatus may alternatively comprise a “water electrolysis” apparatus (see paragraph [0066]).
H13 and producing the high pressure compressor exit stream M3; see FIG. 21A) disposed between the electrolysis apparatus (i.e., at hydrogen producing step 600, FIG. 19A-19B) and the reactor unit (i.e., the ‘Methanol Converter’).
Regarding claim 60, Kubic et al. discloses apparatus configured to treat water by removing substances dissolved in the water (i.e., a ‘Water Treatment Plant’, see FIG. 19A); and means (i.e., conduits) for feeding the treated water to the electrolysis apparatus (i.e., the ‘Electrolytic Cell”, FIG. 19B).
Regarding claim 64, Kubic et al. discloses a source of carbon dioxide (i.e., carbon dioxide C24 from a carbon dioxide capture apparatus; see FIG. 21A), a compressor located downstream from the source of carbon dioxide (i.e., a ‘Low Pressure Methanol Compressor’, a ‘High Pressure Methanol Compressor’); and means (i.e., conduits) for feeding the carbon dioxide from the source of carbon dioxide and the compressor to the reactor unit (i.e., the ‘Methanol Converter’).  Kubic et al. further discloses that the source of carbon dioxide can comprise an apparatus for providing carbon dioxide (i.e., an ‘Electrolytic Cell’ 342 that generates a carbon dioxide containing stream B,C18, see FIG. 4A-4B and paragraphs [0053]) and a vaporizer (i.e., a ‘Reboiler’, which vaporizes the carbon dioxide containing liquid in the ‘Carbon Dioxide Stripper’; see FIG. 4B) located downstream of the apparatus for providing carbon dioxide.
Regarding claim 68, Kubic et al. discloses a mixing and compression section (i.e., a section for mixing hydrogen C15 with carbon dioxide C24, and for mixing hydrogen H13 with the H2 and CO2 mixture M1; a ‘Low Pressure Methanol Compressor’; and a ‘High Pressure Methanol Compressor’; see FIG. 21A) that is disposed upstream of the reactor unit (i.e., the  C15 with a hydrogen gas stream C24, H13.
Regarding claim 70, Kubic et al. discloses an offgas conduit (i.e., for non-condensibles M22 to fuel gas M26, see FIG. 21B; fuel gas M26 being a ‘Methane Purge’, see FIG. 22B) connected to the second separation apparatus for at least partial discharge of an offgas stream
Claims 56, 57, 61, 62, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Kubic et al. (US 2010/0205856) in view of Matsushita et al. (US 2013/0237618), as applied to claim 55 above, and further in view of Kowal et al. (US 5,770,630).
	Regarding claims 56 and 57, Kubic et al. discloses that the first separation apparatus (see FIG. 21B) comprises a high-pressure separator (i.e., the ‘Methanol Catchpot’, which produces crude methanol M10 at ~95 atm; see table in FIG. 21A) and a low pressure separator (i.e., the ‘Let-down Vessel’, which produces crude methanol M13 at 1 atm; see table in FIG. 21A); and the second separation apparatus comprises a distillation apparatus (i.e., the ‘Methanol Distillation’ apparatus; see FIG. 21B); wherein the plant further comprises:
	a gas conduit (i.e., for uncondensed gas M11 to purge stream M15) from the high-pressure separator;
	a gas conduit (i.e., for vapors M12) from the low-pressure separator; and
	a gas conduit (i.e., for noncondensibles M22) from the distillation apparatus;
	wherein an offgas conduit (i.e., for fuel gas M26) is connected to the second separation apparatus (i.e., as wells as all the aforementioned gas conduits) and configured to discharge an M26; FIG. 22B).
	Kubic et al. fails to disclose an apparatus configured to perform catalytic offgas purification of at least the offgas stream M26, wherein the apparatus for catalytic offgas purification is indirectly or directly in active communication with the reactor unit via the offgas conduit, and wherein at least one of the aforementioned gas conduits is fluidly connected to the apparatus for catalytic offgas purification.
Kowal et al. discloses a plant (see FIG. 2) comprising a reactor unit (i.e., reactor 14) for synthesis of methanol; separation apparatus (i.e., separator 15) located downstream of the reactor unit for separating off volatile components (i.e., a gas N) from the methanol-containing product stream; an offgas conduit (i.e., the conduit for gas N) connected to the separation apparatus for at least partial discharge of an offgas stream; and an apparatus for catalytic offgas purification (i.e., a catalytic combustor 17; see column 6, line 65 to column 7, line 7) of the offgas stream (i.e., gas stream P), wherein the apparatus for catalytic offgas purification 17 is indirectly in active communication with the reactor unit 14 by way of the offgas conduit N.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide an apparatus for catalytic offgas purification in fluid communication with the offgas conduit/at least one of the gas conduits in the modified plant of Kubic et al. because the apparatus for catalytic offgas purification would completely oxidize any combustible material present in offgas intended to be purged from the plant, so that the offgas can be safely discharged to the atmosphere, as taught by Kowal.
	Regarding claim 61, Kubic et al. discloses that the high-pressure separator (i.e., the ‘Methanol Catchpot’, FIG. 21B) is configured to separate gaseous constituents (i.e., M11) from the methanol-containing product stream.
	Regarding claim 62, Kubic et al. discloses that the low-pressure separator (i.e., the ‘Let-down Vessel’, FIG. 21B) is configured to separate liquid and/or gaseous constituents (i.e., vapors from let-down M12) from the methanol-containing product stream.
	Regarding claim 65, Kubic et al. discloses a return conduit (i.e., a recycle gas M14; FIG. 21B) that extends from the high-pressure separator (i.e., ‘Methanol Catchpot’) and conveys gases to an entry region of the reactor unit (i.e., to a feed M4 of the ‘Methanol Converter’; FIG. 21A); and a compressor (i.e., a ‘Methanol Recycle Compressor’; FIG. 21A) disposed in a flow path between the high-pressure separator and the entry region of the reactor unit.
Claim 69 is rejected under 35 U.S.C. 103 as being unpatentable over Kubic et al. (US 2010/0205856) in view of Matsushita et al. (US 2013/0237618), as applied to claim 55 above, and further in view of Shulenberger et al. (US 2007/0244208).
Kubic et al. discloses an electrolysis apparatus configured to produce hydrogen from water (i.e., ‘Hydrogen from Steam Electrolysis’ stream H13, see FIG. 21A; see also ‘Electrolytic Cell’ of a hydrogen producing step 600 in FIG. 19A-B, paragraphs [0067]-[0068]; as an alternative to steam electrolysis, water electrolysis can also be used, see paragraph [0066]).
Kubic et al., however, fails to disclose a store for hydrogen that is disposed downstream of the electrolysis apparatus for producing hydrogen from water.
Shulenberger et al. discloses a plant (see FIG. 1; paragraph [0048]) comprising a reactor 19 unit for the synthesis of methanol; the reactor unit receiving hydrogen (i.e., through line 6) from an electrolysis apparatus (i.e., an electrolysis unit 4) that produces hydrogen from water (i.e., from pipe 112).  Specifically, Shulenberger et al. discloses a store for hydrogen (i.e., an 10) disposed downstream of an electrolysis apparatus 4.
it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide e a store for hydrogen disposed downstream from the electrolysis apparatus in the modified plant of Kubic et al. because the store for hydrogen would assure that the process can be run continuously where electrical power availability varies, as taught by Shulenberger et al. (see paragraph [0048]).
Response to Arguments
Applicant's arguments filed on January 27, 2021 have been fully considered.
In summary, Applicant (see page 9, last paragraph, to page 10, last paragraph) argues that in the plant of Kubic et al. (see FIG. 21A-B, 22B), the incorporation of at least a partial recirculation of the gas stream (i.e., fuel gas/methane purge M26) from the second separation apparatus (i.e., Methanol Distillation column) to a region upstream of the reactor unit (i.e., Methanol Converter), by the manner taught by the secondary reference to Matsushita et al., would require either,
Option 1: the provision of an additional compressor to re-pressurize at least a portion of the fuel gas/methane purge M26 to a sufficient pressure in order to utilize the existing recirculation and recycle compressor (i.e., which re-pressurizes the cold recycle gas M14 to a compressed recycle gas M16) for recirculating at least a portion of the fuel gas/methane purge M26 to a region upstream of the Methanol Converter; or
Option 2: the provision of a separate recirculation with an additional compressor, independent of the existing recirculation and recycle compressor, for recirculating at least a portion of the fuel gas/methane purge M26 to a region upstream of the Methanol Converter.

The Office respectfully disagrees.  
The provision of an additional compressor for recirculating at least a portion of the fuel gas/methane purge M26 to a region upstream of the Methanol Converter in the plant of Kubic et al. does represent an added cost.  However, Kubic et al. (see paragraph [0005]) recognizes that, “Burning fossil fuels produces air pollution and carbon dioxide emissions which may lead to global warming.  Therefore, it would be beneficial to provide a process for producing fuel that is a carbon-neutral source of energy and minimizes environmental impact.” 
Matsushita et al. also recognizes that the release of carbon dioxide and methane undesirably contributes to global warming (see, e.g., paragraphs [0003]-[0004], [0015], [0053], [0070]).  Matsushita et al. (see paragraph [0016]) discloses, “… it is important that a methanol production process be provided which can efficiently produce methanol from carbon dioxide and hydrogen while suppressing loads to the global environment.” 
Therefore, while a businessman might not want to provide the recirculation and an additional compressor for economic reasons, it would have nevertheless been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the recirculation and additional compressor for recirculating at least a portion of the fuel gas/methane purge M26 to a region upstream of the Methanol Converter in the plant of Kubic 
As stated in MPEP § 2145, VII: 
“The fact that a "combination would not be made by businessmen for economic reasons" does not mean that a person of ordinary skill in the art would not make the combination because of some technological incompatibility. In re Farrenkopf, 713 F.2d 714, 718, 219 USPQ 1, 4 (Fed. Cir. 1983) (Prior art reference taught that addition of inhibitors to radioimmunoassay is the most convenient, but costliest solution to stability problem. The court held that the additional expense associated with the addition of inhibitors would not discourage one of ordinary skill in the art from seeking the convenience expected therefrom.)”.
Allowable Subject Matter
Claims 66 and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774